Citation Nr: 0112583	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  98-03 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling (less 
the 10 percent reduction for the level of pre-service 
disability).

2. Entitlement to service connection for a back disability, 
to include as secondary to service-connected bilateral pes 
planus.

3. Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to service-connected 
bilateral pes planus.

4. Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from October 1982 to 
February 1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, in which the RO denied the appellant's 
claim for an increased rating for bilateral pes planus and 
also denied service connection for disorders of the ankles, 
knees and back, each claimed as secondary to bilateral pes 
planus.  The appellant submitted a notice of disagreement in 
January 1997 and a statement of the case was issued in 
January 1998.  In March 1998, the appellant submitted a VA 
Form 9, which perfected appeal as to the claims listed on the 
title page of this decision.  

REMAND

The veteran essentially contends that he has had knee, hip, 
and back problems as a result of a triple arthrodesis he had 
in service to lessen severe foot pain associated with 
bilateral pes planus.  

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In the January 1996 decision, the RO determined that the 
appellant's claims for service connection for disorders of 
the ankles, knees and back secondary to the service-connected 
bilateral pes planus were not well grounded.  In view of 
these circumstances and the change in the law brought about 
by the Veterans Claims Assistance Act of 2000, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change 
requires that notice be provided to a claimant as to what is 
required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  See Holliday, slip op. at 12-13.  In the case of 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001), it was noted that the VA Secretary had not promulgated 
implementing regulations, and that these regulations might in 
fact provide more assistance than is required by the Veterans 
Claims Assistance Act itself.  Holliday, slip op. at 12.  
Indeed, the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  
Furthermore, the Secretary is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).

In order to ensure that the appellant in this case is 
afforded all the protections of the Veterans Claims 
Assistance Act of 2000, as implemented by VA, and for the 
reasons cited below, a remand is required.  

Review of the claims file reflects that in the report of a VA 
podiatry examination in January 1999, the examiner provided 
the following:

"DIAGNOSIS:  Pes valgo planus bilateral 
feet, symptomatic, ....  This condition can 
and will cause ankle, knee, and low back 
pain due to ROM [range of motion] being 
absorbed in the more proximal joints, 
mainly the knee and hip joint."  ...

Additional diagnoses on orthopedic examination included 
arthralgia of the right knee, most likely secondary to 
overstressing of the knee due to previous ankle surgeries and 
resultant pain in the feet as well as lower back pain 
secondary to status post ankle surgeries with gait 
abnormality resulting in back pain.  While these reports 
suggest the presence of additional disability related to the 
service-connected foot disability, the record does not 
reflect any medical evidence that more definitively 
establishes the presence of a current ankle, knee or lumbar 
spine disability.  During his hearing before the undersigned 
Member of the Board in February 2001, the appellant requested 
that additional medical development be undertaken in an 
effort to clarify the presence of any such additional 
disability, and, if so, the relationship between any such 
disability and the service-connected bilateral pes planus.  
In this regard, the Board emphasizes that secondary service 
connection may be granted for disability proximately due to 
or the result of a service-connected disease or injury, to 
include the degree of additional disability resulting from 
aggravation of nonservice-connected disability by a service-
connected disability.  See 38 C.F.R. § 3.310(a) (2000); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  The United States 
Court of Veterans Appeals held, in Allen, that when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.  

In addition, during his February 2001 hearing, the appellant 
testified that he had been treated for a fractured toe in 
1992 and had received treatment from chiropractors in the 
recent past, records of which apparently have not been 
associated with the claims file.  

Under these circumstances, the Board finds that the RO should 
undertake all necessary notification and development action 
deemed warranted by the Veterans Claims Assistance Act of 
2000.  This should specifically include obtaining and 
associating with the record all outstanding pertinent medical 
records, to include records regarding the treatment for the 
fractured toe in 1992 and those from the various 
chiropractors noted during the hearing in February 2001.  The 
claims file reflects that the veteran has received treatment 
at the VA Medical Center (VAMC) in Augusta, Georgia.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain 
pertinent medical records from any other source(s) or 
facility(ies) identified by the veteran.

Thereafter, the RO should arrange for the appellant to 
undergo appropriate VA examination to obtain a medical 
opinion addressing whether the appellant currently has 
disability(ies) of the ankles, knees and lumbar spine, if so, 
the relationship, if any, between any such disability(ies) 
and the veteran's active military sevice and/or service-
connected bilateral pes planus.  The appellant is hereby 
notified that failure to report to any scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2000).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination sent to the 
veteran.  

The RO should also undertake any other development or 
notification deemed warranted by the Veterans Claims 
Assistance Act, to include having the veteran undergo further 
examination for his bilateral pes planus if evidence received 
indicates that that condition has worsened.  In adjudicating 
the increased rating claim, the RO also should consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000) (which 
prescribes the procedures for award of an extra-schedular 
evaluation for unusual or exceptional disability for which 
the regular schedular standards are inadequate).  

A final matter, the Board notes in the substantive appeal 
filed in March 1998, the veteran raised the issue of 
entitlement to service connection for a bilateral hip 
disorder secondary to the bilateral pes planus disorder.  In 
August 2000, the RO denied the claim for service connection 
for a bilateral hip disorder (addressed, inexplicably, in a 
July 2000 Supplemental Statement of the Case, along with the 
issues for which an appeal had already been perfected).  In 
September 2000, the appellant submitted correspondence which, 
among other things, indicated disagreement with the denial of 
service connection for a bilateral hip disorder.  However, 
the record does not reflect that the appellant and his 
representative have been provided with a statement of the 
case addressing this issue.  See 38 U.S.C.A. § 7105 (West 
1991).  Therefore, this matter must be returned to the RO for 
prompt issuance of a statement of the case on the issue of 
entitlement to service connection for a bilateral hip 
disorder.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The veteran should then be afforded the opportunity to 
perfect an appeal as to that issue.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1. The RO should issue to the veteran and 
his representative a statement of the 
case on the issue of entitlement to 
service connection for a bilateral hip 
disability, along with a VA Form 9.  The 
veteran and his representative are 
hereby reminded that the Board can only 
obtain jurisdiction over this issue if 
an appeal is perfected by the timely 
filing of a substantive appeal.  

2. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records including those noted 
during the hearing in February 2001, 
consisting of treatment for a fractured 
toe in 1992 and treatment from 
chiropractors, as well as from any other 
source(s) or facility(ies).  If any 
requested records are not available, or 
the search for any such records 
otherwise yields negative results, that 
fact should be noted in the appellant's 
claims file, and he and his 
representative should be so notified.  
The appellant is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should afford 
him the opportunity to do so before 
arranging for him to undergo 
examination.

3. After associating with the claims file 
all outstanding records received 
pursuant to the above-requested 
development, the RO should arrange for 
the appellant to under go appropriate 
VA examination of his feet, ankles, 
knees, lumbar spine, and (if an appeal 
is perfected) hips.  The entire claims 
file, to include a complete copy of 
this REMAND, must be made available to 
and be reviewed by each physician 
designated to examine the appellant.  
All indicated studies and tests should 
be completed, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  After examination of the 
appellant, review of his pertinent 
medical history, and consideration of 
sound medical principles, the examiner 
should offer an opinion, with respect 
to each diagnosed disability of the 
ankles, knees, lumbar spine, and/or 
hips as to whether there is as least 
as likely as not a relationship 
between the disability and the 
veteran's active military service, 
and/or his service-connected bilateral 
pes planus; and, if so, the nature of 
such relationship.  If the examiner 
finds that a current ankle, knee, 
lumbar spine, or hip disability is 
aggravated by the appellant's service-
connected bilateral pes planus, the 
examiner should attempt to quantify 
the extent of additional disability 
resulting from the aggravation.  The 
examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

4. If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record 
any notice(s) of the examination sent 
to the veteran.  

5. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
This should include arranging for 
further examination of the veteran's 
bilateral pes planus, if appropriate.  

7. After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the claims on appeal 
in light of all pertinent evidence of 
record and legal authority. to 
specifically include that cited to 
herein.  As regards the claim for a 
higher evaluation for pes planus, the 
Board must consider the provisions of 
38 C.F.R. § 3.321 (2000). The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

8. If any benefits sought on appeal 
continue to be denied, the appellant 
and his representative must be 
furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response thereto before his claims 
file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992)..

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


